Proposed amendments to the Ohio Rules of Civil Procedure ( Civ.R. 3, 4.4, 5, 11, 50, 59, and 75), the Ohio Rules of Criminal Procedure ( Crim.R. 4 ), the Ohio Rules of Evidence ( Evid.R. 807 ), and the Ohio Rules of Juvenile Procedure ( Juv.R. 34 ) have been filed with the General Assembly and published in the January 15, 2018 Ohio Official Reports advance sheet for a public-comment period ending February 14,2018.O'Connor, C.J., and O'Donnell, Kennedy, French, O'Neill, Fischer, and DeWine, JJ., concurred in filing the proposed amendments with the General Assembly and in publishing them for public comment.